            Case 2:17-cr-01311-DGC Document 54 Filed 04/15/19 Page 1 of 7



     Barbara L. Hull, #011890
1    Attorney at Law
     77 East Columbus Street
2    Suite 201
     Phoenix, Arizona 85012
3    (602)412-5800
     BarbaraHullLaw@gmail.com
4    Attorney for Anthony Espinosa Gonzales
5

6
                      IN THE UNITED STATES DISTRICT COURT
7
                                 DISTRICT OF ARIZONA
8

9                                            )   Case No. 2:17-cr-01311-PHX-DGC
     United States of America,               )
10                                           )   DEFENDANT’S MOTION TO
                 Plaintiff,                  )   COMPEL COMPLIANCE WITH
11                                           )   COURT ORDER
           vs.                               )
12                                           )   EVIDENTIARY HEARING
     Anthony Espinosa Gonzales,              )   WELCOMED
13                                           )
                 Defendant.                  )
14

15
           Defendant Anthony Gonzales, by and through counsel undersigned,
16
     regrettably must again seek this Court's intervention in order to direct the
17
     government to comply with this Court's Order dated February 19, 2019. This
18
     motion is supported by the attached Memorandum of Points and Authorities.
19
           Respectfully submitted this 15th day of April, 2019.
20

21

22                                         _s/ Barbara L. Hull______________
23
                                           Barbara L. Hull
                                           Attorney for Mr. Espinosa Gonzales
24

25


                                             1
             Case 2:17-cr-01311-DGC Document 54 Filed 04/15/19 Page 2 of 7




1                      MEMORANDUM OF POINTS AND AUTHORITIES
2    Relevant Background
3          On February 19, 2019, this Court issued its Order [Doc. 51] granting in part
4    Defendant's Motion to Compel.        The motion set forth in detail the reasons
5    appropriate testing of the software is necessary. In the resultant Order, the Court
6    adopted the ruling set forth in Crowe, United States v. Crowe, No. 11 CR 1690
7    MV, 2013 WL 12335320, at *7 (D.N.M. Apr. 3, 2013):
8
           [T]he defense expert [will be permitted] to examine the software at
9          issue at a designated law enforcement facility, at a mutually
           convenient date and time, for as much time as is reasonably necessary
10         for the expert to complete her examination. No copies of the software
11         shall be made. The software shall not leave the custody of the law
           enforcement agency that controls it. Any proprietary information
12         regarding the software that is disclosed to the defense expert shall not
13
           be reproduced, repeated or disseminated in any manner. Violation of
           [this] order shall subject the defense expert and/or defense counsel to
14         potential sanctions by this Court.
15   [Doc. 51 at p. 15, lls. 9-15.]
16         On February 28, 2019, undersigned wrote to AUSA Helart advising her that
17   the testing protocol would be provided in the very near future. [Exhibit One.]
18         On March 1, 2019, AUSA Helart wrote to undersigned outlining what she
19   believed would comply with the Court's Order. [Exhibit Two.]
20         On March 26, 2019, undersigned wrote to AUSA Helart outlining the testing
21   to be conducted [Exhibit Three] and attaching the Testing Protocol to be followed
22   for that testing. [Exhibit Four.]
23         On April 9, 2019, AUSA Helart wrote undersigned indicating that the
24   defense would not be allowed to follow its Testing Protocol. [Exhibit Five.] The
25


                                              2
              Case 2:17-cr-01311-DGC Document 54 Filed 04/15/19 Page 3 of 7




1    letter does not propose an alternate protocol, let alone a protocol claiming to be
2    accepted in the scientific community.
3            On April 3, 2019, Human Rights Watch published a letter it wrote to the
4    United States Department of Justice regarding this issue as it relates to a similar
5    investigative software, "CPS." [Exhibit Six.] On that same date, ProPublica
6    published an article regarding the BitTorrent programs used by the government in
7    this case and others. [Exhibit Seven.]
8            Attached the Court will find the April 15, 2019 Affidavit of Tami Loehrs
9    providing her expert opinion of the steps that must be taken to satisfy the Court's
10   Order and the reasons those steps are necessary to comply with this Court's Order.
11   [Exhibit Eight.]    That Affidavit details the bases and necessity for the tests
12   contained in the Testing Protocol and outlines the reasons the government's
13   proposal will not comply with the Order.
14   Argument
15           The most profound example of the government's lack of understanding of
16   what constitutes software testing is evidenced by its email [Exhibit Two] in the
17   statement, "Ms. Loehrs, or her associates, may bring pen and paper to take
18   handwritten notes."
19           The defense respectfully submits that nowhere is allowing an expert only a
20   pen and paper compliant with what the scientific community accepts as a proper
21   method for testing how, and how reliably, software operates.
22           The Court will note that Footnote 14 of the Human Rights letter to the
23   Department of Justice [Exhibit Seven] references the National Institute of
24   Standards and Technology, "Methodology Overview," published February 22,
25   2018.      [https://www.nist.gov/itl/ssd/software-quality-group/computer-forensics-

                                                3
             Case 2:17-cr-01311-DGC Document 54 Filed 04/15/19 Page 4 of 7




1    tool-testing-program-cftt/cftt-general-0.] Of note is the letter's statement, [w]here
2    software is concerned, the Justice Department's policy guidance states that such
3    tools 'used to support evidence discovery, extraction and examination, case
4    examination and evaluation and method development shall be technically reviewed
5    by qualified experts and validated prior to use.' Materials the US Commerce
6    Department's National Institute of Standards and Technology (NIST) has published
7    help demonstrate that it is possible to develop a methodology for objectively
8    testing how, and how reliably, software operates."
9          The Court will note that that NIST publication, while scientific and
10   expansive, nowhere suggests that an expert testing of software constitutes
11   validation by allowing that expert to " bring pen and paper to take handwritten
12   notes." In contrast, the Court will note that the Testing Protocol proposed by the
13   defense does comport with the NIST Methodology Overview contained in the link
14   provided above.
15         The defense suggests that the government's proposal is absurd.             Their
16   proposal is not even remotely akin to scientifically-acceptable software testing.
17
           First, the government asserts that the defense expert shall have no access to
18
     ICAC COPS database. Access to ICAC COPS goes directly to the defense Motion
19   to Compel indicating the software is falsely identifying files that do not exist. It is
20   the ICAC COPS database that Torrential Downpour relies upon to identify files of
21   “suspected child pornography” and is therefore a critical element in testing the
22   software. It is also apparent that the ICAC COPS database contains thousands of
23   hash values for files that are not suspected child pornography, meaning the files are
24   not unlawful; in other words, falsely identifying files that are not illegal.
25


                                                 4
             Case 2:17-cr-01311-DGC Document 54 Filed 04/15/19 Page 5 of 7



           For example, the Court will note on Doc. #25-1, the Affidavit in Support of
1
     Search Warrant in this case, at paragraph 18, Agent Daniels asserted that Torrential
2
     Downpour downloaded 31 complete files. Then, at paragraph 24, he asserted that
3
     twenty days later he observed "multiple files" that depicted child pornography, yet
4
     goes on to describe only three of them. If all 31 files were child pornography, he
5
     would have asserted such. This indicates that Torrential Downpour is identifying
6
     and downloading files that do not depict child pornography. This is yet another
7
     example why access to ICAC COPS is required to satisfy the Court's Order.
8
           Further, the government claims they cannot “add” unlawful files to the
9
     database. The developer of Torrential Downpour has asserted in other cases that
10
     there are files in the ICAC COPS database that are "of interest" but not necessarily
11   illegal. [See Loehrs Affidavit, paragraph14.] This issue and resultant concerns are
12   also raised in the Human Rights Watch letter. Exhibit Six. Without access to
13   ICAC COPS, this issue with the software cannot be tested or verified.
14         The government only wants to agree to tests vii, viii and ix which are tests to
15   confirm a single source download and test the logging accuracy. This eliminates
16   all of the tests specifically associated with the Gonzales Motion to Compel and the
17   Court’s Order to determine if the software is falsely identifying files that do not

18   exist. That is the very crux of the issue and the purpose for testing the software.

19
           It may bear repeating that it was the Defendant's Motion to Compel that
     resulted in the order for testing. The defense has presented a Testing Protocol that
20
     complies with this Court's Order and further complies with scientific standards for
21
     software testing protocols, such as those used by the federal government. The
22
     government has presented nothing to even suggest otherwise.
23
           For the foregoing reasons, the defense asks that this Court issue its Order
24
     compelling the government to permit the previously-ordered expert examination of
25


                                               5
             Case 2:17-cr-01311-DGC Document 54 Filed 04/15/19 Page 6 of 7



     the subject software following the defense expert's Testing Protocol, all according
1
     to the testing procedure and protocol set forth in Exhibits Three and Four.
2

3          Respectfully submitted this 15th day of April, 2019.

4
                                            _s/ Barbara L. Hull______________
5
                                            Barbara L. Hull
6                                           Attorney for Mr. Espinosa Gonzales

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                              6
             Case 2:17-cr-01311-DGC Document 54 Filed 04/15/19 Page 7 of 7



                                     CERTIFICATION
1

2          I hereby certify that on this date I electronically filed the attached document
     under seal with the Clerk’s Office using the ECF System for filing.
3

4         Courtesy copy with accompanying draft form of Order provided this date to
     The Honorable David G. Campbell at Campbell_chambers@azd.uscourts.gov.
5

6
           Copy also provided to Anthony Espinosa Gonzales.

7          Copy also provided to AUSA Gayle Helart at Gayle.Helart@usdoj.gov.
8

9    _s/ Barbara L. Hull________
     Barbara L. Hull
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                               7
